 



Exhibit 10.14

 

FOURTEENTH AMENDMENT TO LEASE

 

(Norwegian Cruise Line – The Landing at MIA)

 

THIS FOURTEENTH AMENDMENT TO LEASE ("Amendment") is dated effective and for
identification purposes as of January 16, 2018 (“Effective Date”), and is made
by and between SPUS7 MIAMI ACC, LP, a Delaware limited partnership ("Landlord"),
and NCL (BAHAMAS) LTD., a Bermuda company, d/b/a Norwegian Cruise Line
("Tenant").

 

RECITALS:

 

WHEREAS, Landlord’s predecessor-in-interest (Hines REIT Airport Corporate Center
LLC) and Tenant entered into that certain Airport Corporate Center Office Lease
Agreement dated December 1, 2006 ("Original Lease"), as amended by that certain
First Amendment to Airport Corporate Center Office Lease dated November 27,
2006, Second Amendment to Airport Corporate Center Office Lease dated March 22,
2007, Third Amendment to Airport Corporate Center Office Lease dated July 31,
2007, Letter Agreement dated August 1, 2007, Fourth Amendment to Airport
Corporate Center Office Lease dated December 10, 2007, Fifth Amendment to
Airport Corporate Center Office Lease dated February 2, 2010, Sixth Amendment to
Airport Corporate Center Office Lease dated April 1, 2012, Seventh Amendment to
Airport Corporate Center Office Lease dated June 29, 2012, Eighth Amendment to
Lease dated January 28, 2015, Ninth Amendment to Lease dated June 30, 2015,
Tenth Amendment to Lease dated March 31, 2016, Eleventh Amendment to Lease dated
February 8, 2017, Twelfth Amendment to Lease dated August 24, 2017, and
Thirteenth Amendment to Lease dated November 30, 2017 (collectively, the
"Lease"), pertaining to the premises currently comprised of a total of
approximately 322,781 rentable square feet of space located at 7665 Corporate
Center Drive (“Building 11”), 7650 Corporate Center Drive (“Building 10”), 7245
Corporate Center Drive (“Building 3”), and 7300 Corporate Center Drive
(“Building 8”), Miami, Florida;

 

WHEREAS, Landlord and Tenant desire to enter into this Amendment to correct the
terms of the conditional abatement of Rental, and provide for certain other
matters as more fully set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree that the Lease shall be amended in
accordance with the terms and conditions set forth below.

 

1.       Definitions. The capitalized terms used herein shall have the same
definitions as set forth in the Lease, unless otherwise defined herein.

 

2.       Amendment to Base Rental. The penultimate paragraph of Section 3 of the
Thirteenth Amendment is hereby deleted in its entirety and replaced with the
following:

 

“* Such abatement shall apply solely to payment of the monthly installments of
Base Rental and Tenant’s Percentage Share of Operating Expenses, and shall not
be applicable to any other charges, expenses or costs payable by Tenant under
the Lease. Landlord and Tenant agree that the abatement of Base Rental and
Tenant’s Percentage Share of Operating Expenses in this Section is conditional
and is made by Landlord in reliance upon Tenant's faithful and continued
performance of the terms, conditions and covenants of this Amendment and the
Lease and the payment of all monies due Landlord hereunder. In the event that
Tenant defaults under the terms and conditions of the Lease or this Amendment
beyond any applicable notice and cure period, all conditionally abated Base
Rental and Tenant’s Percentage Share of Operating Expenses shall become fully
liquidated and immediately due and payable (without limitation and in addition
to any and all other rights and remedies available to Landlord provided herein
or at law and in equity).”



 

 

 

3.       Counterparts; Electronic Signatures.  This Amendment may be executed in
counterparts, including both counterparts that are executed on paper and
counterparts that are in the form of electronic records and are executed
electronically.  An electronic signature means any electronic sound, symbol or
process attached to or logically associated with a record and executed and
adopted by a party with the intent to sign such record, including facsimile or
e-mail electronic signatures.  All executed counterparts shall constitute one
agreement, and each counterpart shall be deemed an original.  The parties hereby
acknowledge and agree that electronic records and electronic signatures, as well
as facsimile signatures, may be used in connection with the execution of this
Amendment and electronic signatures, facsimile signatures or signatures
transmitted by electronic mail in so-called pdf format shall be legal and
binding and shall have the same full force and effect as if a paper original of
this Amendment had been delivered and had been signed using a handwritten
signature.  Landlord and Tenant (i) agree that an electronic signature, whether
digital or encrypted, of a party to this Amendment is intended to authenticate
this writing and to have the same force and effect as a manual signature, (ii)
intend to be bound by the signatures (whether original, faxed or electronic) on
any document sent or delivered by facsimile or, electronic mail, or other
electronic means, (iii) are aware that the other party will rely on such
signatures, and (iv) hereby waive any defenses to the enforcement of the terms
of this Amendment based on the foregoing forms of signature.  If this Amendment
has been executed by electronic signature, all parties executing this document
are expressly consenting under the Electronic Signatures in Global and National
Commerce Act ("E-SIGN"), and Uniform Electronic Transactions Act ("UETA"), that
a signature by fax, email or other electronic means shall constitute an
Electronic Signature to an Electronic Record under both E-SIGN and UETA with
respect to this specific transaction.

 

4.       Miscellaneous. With the exception of those matters set forth in this
Amendment, Tenant's leasing of the Leased Premises shall be subject to all
terms, covenants and conditions of the Lease. In the event of any express
conflict or inconsistency between the terms of this Amendment and the terms of
the Lease, the terms of this Amendment shall control and govern. Except as
expressly modified by this Amendment, all other terms and conditions of the
Lease are hereby ratified and affirmed. The parties acknowledge that the Lease
is a valid and enforceable agreement and that, as of the date hereof to the best
of Tenant’s actual knowledge, Tenant holds no claims against Landlord or its
agents which might serve as the basis of any other set-off against accruing rent
and other charges or any other remedy at law or in equity.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



 



2

 

 

IN WITNESS WHEREOF, the foregoing Fourteenth Amendment to Lease is dated
effective as of the date and year first written above.

 



WITNESS:

  LANDLORD:                   SPUS7 MIAMI ACC, LP,       a Delaware limited
partnership             By: /s/David Witham   By: /s/Mark Zikakis   Name:  
David Witham   Name:   Mark Zikakis         Title: Vice President   By:
/s/Desiree Ammons   Date: 1/18/2018   Name: Desiree Ammons                    
By: /s/David Witham   By: /s/Ming Lee   Name: David Witham   Name: Ming Lee    
    Title: Vice President   By: /s/Desiree Ammons   Date: 1/18/2018   Name:
Desiree Ammons              

TENANT:

                  NCL (BAHAMAS) LTD.,       a Bermuda company, d/b/a Norwegian
Cruise Line                   By: /s/Wendy Beck         Name: Wendy Beck        
Title: Executive Vice President and           Chief Financial Officer        
Date: 1/18/2018  

 



3

 

 

CONSENT OF GUARANTOR

 

The undersigned Guarantor under the original Guaranty of Lease dated November
27, 2006 (the "Guaranty"), does hereby consent to the foregoing Amendment.
Guarantor acknowledges and agrees that the Guaranty is in full force and effect
and shall continue to apply to the Lease, as amended by this Amendment.

 

NCL CORPORATION LTD.,

a Bermuda company

 



By:  

/s/Wendy Beck  

Name: Wendy Beck

Title: Executive Vice President and
Chief Financial Officer

 



4

 